Banke, Chief Judge.
On appeal from his conviction of burglary, the defendant contends that the evidence was insufficient to support the jury’s verdict.
The owner of the burglarized house, Samuel Hixon, testified that he had decided to inspect the premises on the day in question because he had previously noticed that three gas space heaters and some other items were missing from it. Upon entering, he observed that yet another space heater had been removed from one of the rooms and placed by the door. Suspecting that the person who had removed it might return that night to take it away, he waited inside. After darkness arrived, he observed the defendant enter the house through a window and heard him say to someone outside, “Bring your scared a— on in the house because there’s no one in here, so we can get the stuff and leave.” He then grabbed the defendant and, after a struggle, was able to hold him until the police arrived. Hixon testified that at the time this occurred, the defendant was wearing an army jacket belonging to him and that he had last seen this jacket inside the house. He further stated when he asked the defendant about the other heaters, the defendant replied that he had sold them to a per*487son named Otis Upshaw.
Decided February 13, 1985.
Percy J. Blount, for appellant.
Sam B. Sibley, Jr., District Attorney, Charles R. Sheppard, Assistant District Attorney, for appellee.
Testifying in his own defense, the defendant explained that he had loaned Hixon’s brother, Benny, a “cassette tape box” in exchange for the field jacket and had come by the house that night to return the jacket and get the tape box back. He said he saw a person he took to be Benny go inside the house through a window and decided to follow. He maintained that he had been inside the house with Benny on many prior occasions and that the two of them had always gained entrance through the window. Held:
The evidence was amply sufficient to enable a rational trier of fact to find the defendant guilty of burglary beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Crawford v. State, 245 Ga. 89 (1) (263 SE2d 131) (1980).

Judgment affirmed.


McMurray, P. J., and Benham, J., concur.